NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CARL FOX,
Petitioner,

V.

DEPARTMENT OF DEFENSE,
Respondent.

2012-3078 -

Petition for review of the Merit Systems Protection
Board in case no. CH0752110659-I-1.

ON MOTION

O R D E R
Carl Fox moves to reinstate his petition for review.

On March 7, 2012, this court dismissed Fox’s petition
for failing to (1) pay the court’s docketing fee and (2) file a
Fed. Cir. R. 15(c) statement concerning discrimination

FOX V. DEFENSE 2

Upon consideration thereof,
lT IS ORDERED THATZ

The court’s March 7 , 2012 dismissal order will be va-
cated, the mandate will be recalled, and the motion will
be granted if Fox (1) files his 15(c) statement and (2) pays
the court’s docketing fee or files a completed motion for
leave to proceed in forma pauperis form within 30 days
from the date of filing of this order.

FoR THE CoURT

 2 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Carl Fox (15(c) form and IFP form enclosed)
P. Davis Oliver, Esq. .
FILED
825 “‘S'r‘i»%"§~§l~?§i’l"§§%tir‘°“
HAY 22 2012
JAN |'IURBALV

CLERK